DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement(s) submitted on December 23, 2021 has been considered by the Examiner and made of record in the application file.
Specification
3.	The amendments to the specification regarding the title received on December 15, 2021.  These amendments to the title are accepted.
Allowable Subject Matter
4.	Claims 1, 10, and 17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the best prior art found during the examination of the present, Shelby et al. (U.S. Patent Application Publication # 2018/00317055 A1) teach “a next generation broadcast system architecture for receiving multiple streams of digital content from the Internet and processing them for broadcast over the air for reception by fixed or mobile user equipment (UE).”(Paragraph [0008]), in view of Park et al. (U.S. Patent Application Publication # 2020/0328927 A1) teach “a broadcast signal transmission/reception system that transmits/receives data using two or more RF channels.”(Paragraph [0001]), and ATSC STANDARD (“ATSC 3.0 System (A/300)”, 19 October 2017) teach “The ATSC 3.0 physical layer [3] utilizes ATSC Physical Layer Time, which corresponds exactly in rate with International Atomic Time (TAI) [27] and GPS time.”(Section 5.4, page 18), fail to disclose: “wherein the second baseband frame is aligned with respect to the clock and is time aligned with the first baseband frame, wherein the second baseband frame comprises a second SFN that is correlated with the first SFN of the first baseband frame, …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-9 are also allowed by virtue of their dependency on claim 1.
Regarding claim 10, the best prior art found during the examination of the present, Shelby et al. (U.S. Patent Application Publication # 2018/00317055 A1) teach “a next generation broadcast system architecture for receiving multiple streams of digital content from the Internet and processing them for broadcast over the air for reception by fixed or mobile user equipment (UE).”(Paragraph [0008]), in view of Park et al. (U.S. Patent Application Publication # 2020/0328927 A1) teach “a broadcast signal transmission/reception system that transmits/receives data using two or more RF channels.”(Paragraph [0001]), and ATSC STANDARD (“ATSC 3.0 System (A/300)”, 19 October 2017) teach “The ATSC 3.0 physical layer [3] utilizes ATSC Physical Layer Time, which corresponds exactly in rate with International Atomic Time (TAI) [27] and GPS time.”(Section 5.4, page 18), fail to disclose: “… wherein the second frame is generated at a broadcast network, [[and]] is aligned with respect to the clock, is time aligned with respect to the first frame, and comprises a second SFN that is correlated with the first SFN of the first frame; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim 
Claims 11-16 are also allowed by virtue of their dependency on claim 10.
Regarding claim 17, the best prior art found during the examination of the present, Shelby et al. (U.S. Patent Application Publication # 2018/00317055 A1) teach “a next generation broadcast system architecture for receiving multiple streams of digital content from the Internet and processing them for broadcast over the air for reception by fixed or mobile user equipment (UE).”(Paragraph [0008]), in view of Park et al. (U.S. Patent Application Publication # 2020/0328927 A1) teach “a broadcast signal transmission/reception system that transmits/receives data using two or more RF channels.”(Paragraph [0001]), and ATSC STANDARD (“ATSC 3.0 System (A/300)”, 19 October 2017) teach “The ATSC 3.0 physical layer [3] utilizes ATSC Physical Layer Time, which corresponds exactly in rate with International Atomic Time (TAI) [27] and GPS time.”(Section 5.4, page 18), fail to disclose: “wherein the second frame is aligned with respect to the clock, is time aligned with respect to the first frame, and comprises a second SFN that is correlated with the first SFN of the first frame; …” Also, the examiner submits that the above limitations are not taken alone but are viewed in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 18-20 are also allowed by virtue of their dependency on claim 17.

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Charbit et al. (U.S. Patent Application Publication # 2016/0105862 A1) teach “synchronization for low coverage machine type communication (MTC) devices in LTE networks.”(Fig.9; Paragraph [0001])
	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
March 14, 2022